Citation Nr: 1713141	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to May 3, 2016 and in excess of 70 percent from May 3, 2016 for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to September 1986, which included service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from ratings decisions dated September 2010 and April 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2015, the Board remanded these matters to the RO for further development.  The matters have now returned to the Board.


FINDINGS OF FACT

1. Prior to February 23, 2016 the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

2. From February 23, 2016, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  

3. The Veteran's service-connected disabilities prevent him from obtaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher, for service-connected PTSD have been met prior to February 23, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD have been met from February 23, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for TDIU have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.156, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  8 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See March 2010 and October 2010 VCAA correspondence.  The Veteran has not alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant medical records have been obtained and associated with the claims file.  These include a series of medical examinations from the Veteran's private treatment provider for PTSD.  The Veteran has not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA examinations to evaluate his PTSD in September 2010 and March 2016.  The VA examiners reviewed the claims file, examined the Veteran, considered his complaints, and provided conclusions supported by rationales.  These examinations are deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board previously remanded this case to obtain a new examination with a current evaluation and reconcile the conflicting September 2010 VA examination and October 2010 private treatment records.  The May 2016 VA examination satisfied this directive.  The Board also instructed the RO to locate any medical records from the Social Security Agency (SSA).  SSA responded in March 2016 that no such records exist.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Increased Rating

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a mental disorder, VA considers the frequency, severity, and duration of psychiatric symptoms.  VA assigns an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The schedule for rating mental disorders, including PTSD, is set forth in 38 C.F.R. § 4.130.  The ratings are as follows:

[100 percent:] Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

[70 percent:] Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

[50 percent:] Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned materials, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

[30 percent:] Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.

Staged ratings are appropriate here because, as stated below in the February 2016 private opinion, the medical evidence indicates a worsening of symptoms since the original medical examinations in 2010.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) ("the question of whether the evidence is in conflict or merely demonstrates a changing level of disability is a factual question for the Board to make.").  Thus, the Board will assign a higher 50 percent rating for the period prior to February 23, 2016 and a higher 70 percent rating for the period from February 23, 2016, as explained in the discussion below.

A. Prior to February 23, 2016

The Veteran's private practitioner diagnosed him with PTSD in March 2010.  The diagnosis included a Global Assessment of Functioning (GAF) score of 37 and symptoms of "intrusive thoughts, traumatic nightmares, avoidance . . . hypervigilance, problems with memory and concentration, and exaggerated startle response."  The provider concluded that the Veteran's "PTSD symptoms have caused significant disturbances in all areas of life. . . . he is severely compromised in his ability to initiate or sustain work or social relationships. . . .  I consider him to be totally and permanently disabled."  

In September 2010 the Veteran was afforded a VA examination.  The 2010 VA examiner concurred in a diagnosis of PTSD.  The examiner assigned a GAF score of 53 and noted that the Veteran "does not represent an acute threat to himself or anybody else", that he "is able to comprehend and complete simple and complex commands", and that he "is capable of performing work from a mental health point of view.  However, it has been amply demonstrated that he is quick to become irritable and angry with co-workers, the public and superiors.  Thus, he would not be able to perform executive level work or be a supervisor.  He would need to work in relative isolation."  The VA examiner also concluded that the Veteran "is able to perform all activities of daily living."

The Veteran's private provider produced a supplemental letter in October 2010.  The private provider again noted a GAF score of 37, and reemphasized the Veteran's isolation, poor sleep, and difficulty communicating about combat.  The private provider concluded by reiterating that the Veteran was considered "totally and permanently disabled."  

According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), a GAF score of 37 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 53 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Neither the 2010 VA examiner nor the private treatment provider identified symptoms consistent with a 100 percent rating.  A 100 percent rating requires total occupational and social impairment.  Even the Veteran's lowest assigned GAF score of 37 is described as a "major impairment in several areas" not a total impairment.  Although the private practitioner considered the Veteran "totally and permanently disabled," it is not clear what standard the practitioner was applying for disability, or what the reasoning was for the provider's opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a practitioner "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board also weighs the September 2010 examination more heavily than the March 2010 and October 2010 opinions as the September 2010 examination provided a more thorough explanation--it explained how the Veteran's symptoms would and would not affect employment--and because the September 2010 examiner, as a Board Certified Psychiatrist, had more training than the Licensed Psychological Associate that provided the private opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) ("It is not error for the [Board] to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.").  The September 2010 VA examiner stated that the "veteran is able to perform all activities of daily living."  The September 2010 VA examiner also considered the Veteran employable for at least some jobs.  Weighing the evidence together, the Veteran did not have symptoms of a 100 percent rating and his PTSD symptoms did not result in total occupational and social impairment.  

The March and October 2010 opinions and the September 2010 examination also did not report several symptoms consistent with a 70 percent rating such as suicidal ideation, obsessional rituals, illogical speech, near-continuous panic or depression, spatial disorientation, or neglect of personal hygiene.  The Veteran did report some symptoms potentially compatible with 70 percent such as difficulty in adapting to stressful circumstances.  There is a suggestion of somewhat impaired impulse control, but not to the extent the rating contemplates, i.e. the Veteran did not become violent.  As the March 2010 practitioner stated, the Veteran also was "compromised" in his ability to establish and maintain effective relationships, but does not opine that he was unable to do so completely.

The Veteran had many symptoms consistent with a 50 percent rating, such as flattened affect, impairment of memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social judgment.

As there is a question as whether to apply a 50 percent or a 70 percent rating, "the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise the lower rating will be assigned."  38 C.F.R. § 4.7.  Although the symptoms more closely match the 50 percent level, the identified symptoms are exemplary.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) ("the evidence considered in determining the level of impairment . . . is not restricted to the symptoms provided in the diagnostic code.").  However, "a veteran may only qualify for a given disability rating under [38 C.F.R. § 4.130] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board must consider whether the Veteran's symptoms caused a disability picture for the time period more nearly approximating "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood" or "occupational and social impairment with reduced reliability and productivity."  

The September 2010 examination's GAF score of 53 indicates moderate symptoms affecting social or occupational settings.  Both the March and October 2010 provider and September 2010 examiner agreed that the Veteran was cooperative and oriented in all spheres.  The September 2010 examiner noted normal judgment, and opined that the Veteran could work in some circumstances.  The examiner further noted no history of drug or legal problems, that his behavior was normal, that his memory was good, and that he was able to manage benefits in his own best interest.  The September 2010 examiner did note that the veteran had "difficulty" establishing and maintaining interpersonal relationships, but did not state that the Veteran could not do so.  Indeed the September 2010 examiner observed that the Veteran would be able to function in some work environments.  The September 2010 examination report is more in line with a 50 percent rating, i.e. "occupational and social impairment with reduced reliability and productivity," rather than a "deficiencies in most areas" rating.  The March and October 2010 private provider suggested a more severe picture, but as discussed above, the Board weighs the September 2010 examination more heavily as it gave a more detailed rationale and the examiner had more specialized training than that of the March and October 2010 provider.  Taken together, the September 2010 examination and the Veteran's symptoms paint a disability portrait most closely approximating a 50 percent disability.  

B. From February 23, 2016

The Veteran provided a letter dated February 2016 from his private provider.  The provider states that the Veteran "continues to suffer significant disturbances in all areas of his life due to PTSD symptoms. . . . He does not socialize. . . . He comments that he has become more hypervigilant as a response to the increase in violent attacks around the world.  He reports that he is having more memory problems."  In conclusion, the private provider states "I consider him to be permanently disabled."

A second VA examiner examined the Veteran in May 2016.  The 2016 VA examiner diagnosed the Veteran with PTSD and broadly categorized the effect of the Veteran's PTSD as having "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The 2016 VA examiner described the Veteran's mood as "anxious with flat affect."  He then provided a number of clinical scores for the Veteran and explained the meaning of those scores.  These included descriptions such as "prominent depression and hostility . . . see little hope that they can change these circumstances . . . serves as a formidable obstacle to the development of close and trusting relationships"; "a person who is severely depressed, anxious, and agitated. . . . likely to have frequent thoughts about suicide . . . marked difficulties [in] concentration and making decisions, and their preoccupation with anxiety are likely to impair their ability to think clearly"; "significant concerns about somatic functioning and probable impairment arising from somatic symptoms"; "significant anxiety and tension. . . tense much of the time and ruminative about anticipated misfortune"; "likely plagued by worry to a degree that interferes with their ability to concentrate, attend, and manage stressful periods in their lives"; "impairment associated with fears surrounding a particular situation"; "feel hopeless, discouraged and useless . . . quite likely to meet the diagnostic criteria for a major depressive episode"; "paranoia of potentially delusional proportions . . . . Any close relationships that may exist are probably troubled by jealousy and accusations"; "likely to be isolated and to feel misunderstood and alienated from others.  Some difficulties in thinking, concentration, and decision-making are probable"; "considerable anger and potential for aggression"; and "little to no social support system to help them through significant events in their lives." 

Taken together, it is apparent that the Veteran has a worsened disability.  However, his symptoms more closely approximate the exemplary symptoms from the 70 percent level rather than the 100 percent level.  The Veteran did not have persistent delusions or hallucinations.  He denied suicidal or homicidal ideation at the 2016 VA examination and did not appear to be in persistent danger of hurting himself or others.  He reported being able to perform the normal activities of daily living on his own.  He had memory loss, but not for the names of close relatives, his occupation, or his name.  He was not disoriented to time or place.  

Although the Veteran's PTSD more closely approximated the symptoms of 70 percent than 100 percent, as noted above those symptoms are exemplary and the Board must consider whether the Veteran had "total occupational and social impairment" from symptoms of "similar severity, frequency, and duration" as those for 100 percent.  Vazquez-Claudio, 713 F.3d at 117.  The evidence does not suggest that this is the case.  The symptoms the Veteran experienced were not on par with delusions, grossly inappropriate behavior, persistent danger of hurting himself, disorientation to time or place, or other 100 percent symptoms.  Moreover, the symptoms that the Veteran did experience did not rise to total impairment.  For example, although the February 2016 private practitioner noted that the Veteran thought that his grandchildren were "too noisy," this demonstrated that he was socially involved with his family.  In addition, the May 2016 examiner observed that the Veteran maintained independent management of his activities of daily living and that the Veteran was "alert and cooperative" at the examination.  Taken together, the evidence does not indicate a total occupational and social picture.  A 70 percent rating is more appropriate.

The private provider's statement that "I consider him to be permanently disabled" is acknowledged, but permanency does not affect the severity of the disability.  Moreover, the practitioner was considering all of the Veteran's disabilities including his leukemia when she stated this.  The February 2016 private note does not alter the balance of the evidence.

The weight of the evidence also indicates that the staged rating of 70 percent should extend back to February 23, 2016 rather than May 3, 2016, as the Veteran's February 2016 private opinion demonstrates that the worsening had occurred by then.  Hart, 21 Vet. App. at 510 ("staged ratings are appropriate . . . when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").  

III. Extraschedular Considerations

This case should not be referred for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor that takes the Veteran's PTSD outside the usual rating criteria.  The rating criteria specifically contemplate his symptoms including depression, impaired impulse control, and difficulty in adapting to stressful circumstances.  Lower ratings include other of the Veteran's symptoms such as impairment of memory, difficulty in establishing and maintaining effective work and social relationships, and chronic sleep impairment.  Moreover, the Board must consider, and has considered, any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, 16 Vet. App. at 443.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The Board may also consider referral for extra-schedular consideration based on the collective impact of multiple disabilities in exceptional cases where the individual evaluations fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Veteran has been independently rated for PTSD, leukemia, gout, hypertension, diabetes mellitus, and scarring.  However, nothing in this the record indicates that the Veteran's service-connected disabilities have synergistic effects or otherwise combine in a way that suggests an overall disability picture that presents an exceptional or unusual picture. See 38 C.F.R. § 3.321(b)(1).  Moreover, there are no intertwined service-connected and non-service connected disabilities such that the benefit of the doubt rule would require the signs and symptoms for the non-service-connected disability to also be considered.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Extraschedular consideration is not required to compensate the Veteran for disabilities that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.

IV. TDIU

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

VA did not obtain a recent examination or opinion regarding employability, but this is not required as the ultimate question of whether a veteran is capable of sustaining or obtaining substantially gainful employment is an adjudicatory determination, not a medical one.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  

A total disability rating typically requires either a single disability rated at 60 percent or more, or multiple disabilities rated together at 70 percent or more with at least one of the disabilities rated at 40 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran reported that he stopped working in October 2006.  He reported that at that time he worked for G.S. Inc. as a clerk and that he left due to stress/PTSD.  As described above, the Veteran's private practitioner opined in 2010 that he was "totally disabled."  The 2010 VA examiner opined that work was possible with the Veteran's mental condition, but that it would need to be isolated work with clearly defined goals.  The 2016 VA examiner did not specifically discuss the Veteran's ability to work, but did note "[o]ccupational and social impairment with deficiencies in most areas" including memory loss and the inability to maintain effective relationships.  

The Veteran meets the schedular requirement for TDIU for the entire time on appeal.  Prior to February 23, 2016, the Veteran had ratings of 50 (discussed above), 20 (gout), 10 (hypertension), and 10 (diabetes mellitus) for a combined total of 70 percent.  This satisfies the second schedular method for establishing TDIU.  The Veteran is also rated 100 percent for leukemia from December 3, 2015.  After February 23, 2016, the Veteran had a PTSD rating of 70 percent, a leukemia rating of 100 percent, a gout rating of 20 percent, a hypertension rating of 10 percent and a diabetes mellitus rating of 10 percent for a total of 100 percent.  This satisfies both methods for establishing the schedular requirements of TDIU.  

Weighing the evidence together, the Board finds that TDIU due to the Veteran's service-connected disabilities for the entire period on appeal is warranted.  

In a March 2010 report, the Veteran's private practitioner indicated a "total and permanent" disability, which the Board interprets to mean a lack of employability.  Although the 2010 VA examiner stated that employment was possible, he conditioned that employment on needing to be isolated from others and to have clearly defined instructions and goals.  The Veteran's employment history indicated that he worked as a clerk and a temp worker.  These jobs required interaction and interpersonal relationships.  With the Veteran's educational and occupational experience it is as likely as not that the Veteran would not be able to find employment matching the 2010 VA examiner's description outside of a sheltered work environment.  The 2016 VA examiner observed that the Veteran had been unable to maintain effective relationships; he had had memory loss such as forgetting names, directions or recent events; he had difficulty in adapting to stressful circumstances, including work or a worklike setting; and he had a number of other serious occupational impairments.  Resolving reasonable doubt in favor of the Veteran, he has been precluded from obtaining substantial gainful employment as a result of his service-connected disabilities.

The Board notes that the RO denied the Veteran's claim for TDIU from December 2015 because the Veteran was in receipt of a 100 percent rating for chronic lymphocytic leukemia (CLL) at that time.  However, receiving disability at the 100 percent level does not automatically render TDIU moot.  For example, "[i]t is possible for a veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions" for purposes of special monthly compensation under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Although in this case the Veteran has already been granted a 100 percent rating and special monthly compensation under 38 U.S.C.A. § 1114(s), the February 2016 rating decision explicitly noted that the Veteran's 100 percent rating is not permanent.  If the Veteran's CLL improves, then TDIU would benefit the Veteran.  The amount being paid to the Veteran going forward may not change, but the grant of TDIU here may prevent the amount from decreasing later.


ORDER

Entitlement to an initial rating for PTSD of 50 percent, but no higher, prior to February 23, 2016 is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating of 70 percent, but no higher, for PTSD from February 23, 2016 is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to the regulations governing monetary awards.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


